Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the communication filed on February 7, 2022.
2.	Claims 1, 4, 7-15 are pending. 
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,962,103 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	a)	The objection to the specification has been withdrawn based on the amendment to the specification dated 2/7/2022.
	b)	The Oath/Declaration filed on 2/7/2022 is proper and entered. The 251 rejection regarding the Oath/Declaration has been withdrawn.  
	c)	The double patenting rejection has been maintained.
 
Claim Objections
7.	a)	The claims set dated 2/7/2022 is not compliant because:

Therefore, the current amended claim 1 should be new claim 16 (all limitations are underlined along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
Claims 2-3 are canceled.
The current amended claim 4 should be new claim 17 (all limitations are underlined along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
Claims 5-6 are canceled.
Claims 7-10 are new claims (all limitations are underlined, no brackets, along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
Claims 11-13 and 15, each which depends on the new claim 16 (all limitations are underlined along with the claim number and claim identifier ("New") in compliant to 37 CFR 1.173).
b)	The claims amendment filed on 2/7/2022 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, 
Appropriate correction is required for claims 1, 4, 7-13 and 15. 

c)	As to claim 7, the limitation “wherein the control unit is configured…by the another radio apparatus” is repeated twice in the claim.

CLAIM INTERPRETATION – 35 U.S.C. § 112, SIXTH PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  § 35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	The following functional phrases in the claims are identified:

Functional Phrase #1 (claim 1, claim 4, claims 7-10) – “an adaptive array unit capable of performing adaptive array processing on signals corresponding to a plurality of antennas”.

 	Functional Phrase #2 (claim 1, claim 4, claims 7-10) – “a storage unit which stores …a value indicating the number of available spatial paths formable by said adaptive array unit for multiplex communication”.

Functional Phrase #3 (claim 1, claim 4, claims 7-10) – “control unit which controls a process of transmitting the value to the another radio apparatus in a request to establish a link channel with said another radio apparatus”.

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
 	As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer 

MPEP 2181 II(B)

           Under Federal Circuit precedent, if a disputed claim term does not employ the word “means,” a presumption arises that the term is not a means-plus-function term. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348-49 (Fed. Cir. 2015). The challenger can rebut that presumption by demonstrating that a person of ordinary skill in the art would not understand the term to have sufficiently definite meaning as a name for structure. See id. at 1349. The challenger must demonstrate that, to a person of ordinary skill in the art, the term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (emphasis added). Id. 
            “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). 
            “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”  See id. 
           For Functional Phrases #1, #2, #3, an “adaptive array unit”, “a storage unit”, “a control unit” and “a monitor unit” are considered sufficient structures for performing the claimed functions because the claimed functions of “performing adaptive array processing” (Functional Phrase #1), “stor[ing]…a value indicating the number of basic computing functions that do not require special programming to execute. In other words, these functions describe functions so elementary in nature that they are generally considered “coextensive” with a general purpose computer, in accordance with EON Corp. IP Holdings LLC.
 	Accordingly, Functional Phrases #1, #2, #3 do not invoke § 112, sixth paragraph, because an “adaptive array unit”, “a storage unit”, “a control unit” are sufficient structure for performing the claimed functions and therefore are not generic placeholders for “means.” 
      	 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 4, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a)	Claims 1, 4 recites “wherein said value is less than a number of the plurality of antenna subarrays” (emphasis added). 
The specification does not appear to teach the recited limitation as it only discloses “the number of paths to be set should be equal to or smaller than the number of antennas”, (emphasis added), (‘103 Patent, 9:66-10:1). There is no support for “said value is less than a number of the plurality of antenna subarrays”.
b)	Claims 1, 4, 7-10 recites “the control unit is configured to allocate at least one antenna of the plurality of antennas to each of the antenna subarrays in a number corresponding to a number of spatial signals notified by the another radio apparatus”. 
The specification discloses “determining the antenna to be allocated to the subarray based on information specifying the number of the spatial paths provided from another radio apparatus” (emphasis added), (‘103 Patent, 5:50-53). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1, 4, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)	Claims 1, 4, 7-10 recite “a control unit …in the request to establish a link channel with said another radio apparatus”. “a link channel” has recited previously in the claim, it is assumed that it is the same link channel that it is recited the second time, it should be “the link channel”.
b)	Claims 1, 4 recite “determining the antenna to be allocated to the subarray based on information specifying the number of the spatial paths provided from another radio apparatus” and claims 7-10 recite “allocate at least one antenna…in a number corresponding to a number of spatial signals notified by the another radio apparatus”. Are the “spatial signals” and “spatial paths” the same?  It appears from the specification that they are the same, the recited limitation needs to amend to reflect as such. 

Claim Rejections - 35 USC §251
	35 U.S.C. 251 (a) reads as follows:

Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

10.	Claims 1, 4, 7-15 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent (see paragraph 11).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/quidance/eTD-info-Usp.
11.	Claims 1, 4, 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-12, 14-19 of copending Application 16/924,799. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of controlling a spatial path between a radio terminal and a radio base station.

12.	Claims 1, 4, 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10 of copending Application 
	
13.	Claims 1, 4, 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10-12 of copending Application 17/096,546. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of controlling a spatial path between a radio terminal and a radio base station.

Allowable Subject Matter
Claims 1, 4, 7-15 would be allowable if overcoming the above objections and rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not anticipate or render obvious the limitation of “the control unit is configured to allocate at least one antenna of the plurality of antennas to each of the antenna subarrays in a number corresponding to a number of spatial signals notified by the another radio apparatus” (claims 1, 4, 7-10).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/M.F/Supervisory Patent Examiner, Art Unit 3992